Exhibit 10.53

EXECUTION VERSION

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of July 20, 2012 by and among MHC OPERATING LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Illinois (the
“Borrower”), EQUITY LIFESTYLE PROPERTIES, INC., a corporation formed under the
laws of the State of Maryland (the “Parent”), each of the Lenders party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Amended and Restated Credit
Agreement dated as of May 19, 2011 (as amended and in effect immediately prior
to the date hereof, the “Credit Agreement”); and

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to, among other things, amend certain provisions of the Credit Agreement
on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Specific Amendments to Credit Agreement. Subject to satisfaction of
the conditions contained in Section 2 hereof, the parties hereto agree that the
Credit Agreement is modified as follows:

(a) The Credit Agreement is amended by restating the table in the definition of
“Applicable Facility Fee” contained in Section 1.1. in its entirety as follows:

 

Level

   Facility Fee  

  1

     0.25 % 

  2

     0.30 % 

  3

     0.35 % 

  4

     0.35 % 

  5

     0.40 % 

(b) The Credit Agreement is amended by restating the definition of “Applicable
Margin” contained in Section 1.1. in its entirety as follows:

“Applicable Margin” means the percentage rate set forth below corresponding to
the ratio of Total Indebtedness to Total Asset Value as determined in accordance
with Section 9.1.(a):



--------------------------------------------------------------------------------

Level

  

Ratio of Total Indebtedness to Total Asset Value

   Applicable Margin  

  1

   Less than or equal to 0.40 to 1.00      1.40 % 

  2

   Greater than 0.40 to 1.00 but less than or equal to 0.45 to 1.00      1.45 % 

  3

   Greater than 0.45 to 1.00 but less than or equal to 0.50 to 1.00      1.60 % 

  4

   Greater than 0.50 to 1.00 but less than or equal to 0.55 to 1.00      1.80 % 

  5

   Greater than 0.55 to 1.00      2.00 % 

The Applicable Margin shall be determined by the Administrative Agent from time
to time in accordance with the table above, based on the range which the ratio
of Total Indebtedness to Total Asset Value as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 8.3.
then falls in the table set forth above (each such range a “Level”). Any
adjustment to the Applicable Margin shall be effective as of the first day of
the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 8.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 8.3., the Applicable Margin shall equal the
percentage corresponding to Level 5 until the first day of the calendar month
immediately following the month that the required Compliance Certificate is
delivered. Notwithstanding the foregoing, for the period from the Third
Amendment Date through but excluding the date on which the Administrative Agent
first determines the Applicable Margin as set forth above following the Third
Amendment Date, the Applicable Margin shall be determined based on Level 2.
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth in this definition. The provisions of this definition shall be subject to
Section 2.4.(c).

(c) The Credit Agreement is amended by restating the definition of “Secured
Debt” contained in Section 1.1. in its entirety as follows:

“Secured Debt” means Indebtedness, the payment of which is secured by a Lien on
any property; provided, however, that, except for the representation contained
in the last sentence of Section 6.1.(g), any Indebtedness that is secured only
by a pledge of Equity Interests shall not be considered to be Secured Debt.

(d) The Credit Agreement is amended by restating the definition of “Termination
Date” contained in Section 1.1. in its entirety as follows:

“Termination Date” means September 15, 2016, as such date may be extended
pursuant to Section 2.12.



--------------------------------------------------------------------------------

(e) The Credit Agreement is amended by adding the following definition of “Third
Amendment Date” to Section 1.1. in the appropriate alphabetical location:

“Third Amendment Date” means July 20, 2012.

(f) The Credit Agreement is amended by restating Section 2.12. in its entirety
as follows:

The Borrower shall have the right, exercisable one time, to request that the
Administrative Agent and the Lenders extend the Termination Date to
September 15, 2017 (the “Extended Termination Date”). The Borrower may exercise
such right only by executing and delivering to the Administrative Agent at least
30 days but not more than 60 days prior to the current Termination Date, a
written request for such extension (the “Extension Request”). The Administrative
Agent shall notify the Lenders if it receives the Extension Request promptly
upon receipt thereof. Subject to satisfaction of the following conditions, the
Termination Date shall be extended to the Extended Termination Date effective
upon receipt by the Administrative Agent of payment of the fee referred to in
the following clause (b): (a) immediately prior to such extension and
immediately after giving effect thereto, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties made or deemed made by
the Parent, the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall be true and correct in all
respects) on and as of the date of such extension with the same force and effect
as if made on and as of such date except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted under the Loan
Documents and (b) the Borrower shall have paid the Fees payable under
Section 3.5.(d).

(g) The Credit Agreement is amended by restating subsection (d) of Section 3.5.
in its entirety as follows:

(d) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.12., the Borrower shall pay to the
Administrative Agent for the account of each Lender a fee equal to one-fifth of
one percent (0.20%) of the amount of such Lender’s Commitment (whether or not
utilized).

(h) The Credit Agreement is amended by restating subsection (c) of Section 9.1.
in its entirety as follows:

(c) Minimum Unencumbered Debt Yield. The Parent shall not permit the ratio
(expressed as a percentage) of (i) Unencumbered Net Operating Income for any
period of 12 consecutive calendar months ending during the term of this
Agreement to (ii) Unsecured Debt to be less than 11.0% at any time.



--------------------------------------------------------------------------------

(i) The Credit Agreement is amended by restating subsection (e) of Section 9.1.
in its entirety as follows:

(e) Minimum Net Worth. The Parent shall not permit Net Worth at any time to be
less than (i) $2,038,877,330 plus (ii) 75% of the Net Proceeds of all Equity
Issuances effected at any time after March 31, 2012 by the Parent, any of its
Subsidiaries or any Unconsolidated Affiliate to any Person other than the Parent
or any of its Subsidiaries; provided, however, the amount of any increase under
clause (ii) resulting from Equity Issuances effected by an Unconsolidated
Affiliate shall be limited to the Parent’s Ownership Share of such
Unconsolidated Affiliate.

(j) The Credit Agreement is amended by deleting Schedule 6.1 .(h) attached
thereto and replacing it with Schedule 6.1.(h) attached hereto.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a) A counterpart of this Amendment duly executed by the Borrower, the Parent
and all of the Lenders;

(b) An Acknowledgement substantially in the form of Exhibit A attached hereto,
executed by each Guarantor;

(c) Evidence that the fees agreed to in writing by the Borrower and the Parent
relating to this Amendment and all other fees, expenses and reimbursement
amounts due and payable to the Administrative Agent in connection with this
Amendment, including, without limitation, the fees and expenses of counsel to
the Administrative Agent, have been paid; and

(d) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 3. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:

(a) Authorization. Each of the Borrower and the Parent has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of the Parent, for itself and in its capacity as the sole voting
shareholder of MHC Trust, as general partner of the Borrower, and each of this
Amendment and the Credit Agreement, as amended by this Amendment, is a legal,
valid and binding obligation of each of the Borrower and the Parent enforceable
against each such Person in accordance with its respective terms except as the
same may be limited by bankruptcy, insolvency, and other similar laws affecting
the rights of creditors generally and the availability of equitable remedies for
the enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.

(b) Compliance with Laws, etc. The execution and delivery by each of the
Borrower and the Parent of this Amendment and the performance by each such
Person of this Amendment and the Credit Agreement, as amended by this Amendment,
in accordance with their respective terms, do not and will



--------------------------------------------------------------------------------

not, by the passage of time, the giving of notice or otherwise: (i) require any
Government Approval or violate any Applicable Law relating to any Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, or any material indenture, agreement
or other instrument to which any Loan Party is a party or by which it or any of
its respective properties may be bound; or (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party other than in favor of the
Administrative Agent for its benefit and for the benefit of the Lenders and the
Issuing Bank.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations. Each of the Borrower and the Parent
hereby repeats and reaffirms all representations and warranties made by such
Person to the Administrative Agent, the Issuing Bank and the Lenders in the
Credit Agreement and the other Loan Documents to which it is a party in all
material respects (except in the case of a representation or warranty qualified
by materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

Section 5. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment shall be deemed to be a Loan Document.

Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out of pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.



--------------------------------------------------------------------------------

Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on the Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

MHC OPERATING LIMITED PARTNERSHIP

 

By: MHC Trust, its General Partner

  By:    
  Equity Lifestyle Properties, Inc., its Sole
Voting Shareholder       By:      /s/ Paul Seavey       Name: Paul Seavey      
Title: SVP And Treasurer EQUITY LIFESTYLE PROPERTIES, INC. By:   /s/ Paul Seavey
  Name: Paul Seavey   Title: SVP And Treasurer  

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with MHC Operating Limited Partnership]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender

By:   /s/ Winita Lau   Name: Winita Lau   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with MHC Operating Limited Partnership]

 

BANK OF AMERICA, N.A., as a Lender By:   /s/ Ann E. Superfisky   Name: Ann E.
Superfisky   Title: Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with MHC Operating Limited Partnership]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ Curt M Steiner   Name:
Curt M Steiner   Title: Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with MHC Operating Limited Partnership]

 

RBS CITIZENS, N.A., as a Lender By:   /s/ Don Woods   Name: Don Woods   Title:
SVP

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with MHC Operating Limited Partnership]

 

GOLDMAN SACHS BANK USA, as a Lender By:   /s/ Mark Walton   Name: Mark Walton  
Title: Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with MHC Operating Limited Partnership]

 

ROYAL BANK OF CANADA, as a Lender By:   /s/ Dan LePage   Name: Dan LePage  
Title: Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Amended and Restated Credit Agreement

with MHC Operating Limited Partnership]

 

MORGAN STANLEY BANK, N.A, as a Lender By:   /s/ Michael King   Name: Michael
King   Title: Authorized Signatory

 

 

RFF

PAGE



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTOR ACKNOWLEDGEMENT

THIS GUARANTOR ACKNOWLEDGEMENT dated as of July             , 2012 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), the Issuing Bank and each Lender a party to the Credit
Agreement referred to below.

WHEREAS, MHC Operating Limited Partnership (the “Borrower”), Equity Lifestyle
Properties, Inc. (the “Parent”), the Lenders, the Administrative Agent and
certain other parties have entered into that certain Amended and Restated Credit
Agreement dated as of May 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Guaranty dated as of May 19, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) pursuant to which they
guarantied, among other things, the Borrower’s obligations under the Credit
Agreement on the terms and conditions contained in the Guaranty;

WHEREAS, the Borrower, the Parent, the Administrative Agent and the Lenders are
to enter into a Third Amendment to Amended and Restated Credit Agreement dated
as of the date hereof (the “Amendment”), to amend the terms of the Credit
Agreement on the terms and conditions contained therein; and

WHEREAS, it is a condition precedent to the effectiveness of the Amendment that
the Guarantors execute and deliver this Acknowledgement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Amendment shall not in any way
affect the validity and enforceability of the Guaranty, or reduce, impair or
discharge the obligations of such Guarantor thereunder.

Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Remainder of Page Intentionally Left Blank]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

 

THE GUARANTORS: MHC TRUST By:  

Equity Lifestyle Properties, Inc.,

Its sole Voting Shareholder

 

By:       Name:       Title:    

 

MHC Tl000 TRUST By:  

MHC Operating Limited Partnership,

its sole Voting Shareholder

By:   MHC Trust, its General Partner By:  

Equity Lifestyle Properties, Inc.,

its sole Voting Shareholder

 

By:       Name:       Title:    

 

EQUITY LIFESTYLE PROPERTIES, INC. By:       Name:       Title:    



--------------------------------------------------------------------------------

Schedule 6.1.(h)

Litigation

As disclosed in the Company’s 2012 10Q filing

Note 12—Commitments and Contingencies

California Rent Control Litigation

As part of the Company’s effort to realize the value of its Properties that are
subject to rent control, the Company has initiated lawsuits against certain
localities in California. The Company’s goal is to achieve a level of regulatory
fairness in California’s rent control jurisdictions, and in particular those
jurisdictions that prohibit increasing rents to market upon turnover. Such
regulations allow tenants to sell their homes for a price that includes a
premium above the intrinsic value of the homes. The premium represents the value
of the future discounted rent-controlled rents, which is fully capitalized into
the prices of the homes sold. In the Company’s view, such regulations result in
a transfer to the tenants of the value of the Company’s land, which would
otherwise be reflected in market rents. The Company has discovered through the
litigation process that certain municipalities considered condemning the
Company’s Properties at values well below the value of the underlying land. In
the Company’s view, a failure to articulate market rents for sites governed by
restrictive rent control would put the Company at risk for condemnation or
eminent domain proceedings based on artificially reduced rents. Such a physical
taking, should it occur, could represent substantial lost value to stockholders.
The Company is cognizant of the need for affordable housing in the
jurisdictions, but asserts that restrictive rent regulation does not promote
this purpose because tenants pay to their sellers as part of the purchase price
of the home all the future rent savings that are expected to result from the
rent control regulations, eliminating any supposed improvement in the
affordability of housing. In a more well-balanced regulatory environment, the
Company would receive market rents that would eliminate the price premium for
homes, which would trade at or near their intrinsic value. Such efforts include
the following matters:

City of San Rafael

The Company sued the City of San Rafael in the U.S. District Court for the
Northern District of California, challenging its rent control ordinance (the
“Ordinance”) on constitutional grounds. The Company believes the litigation was
settled by the City’s agreement to amend the ordinance to permit adjustments to
market rent upon turnover. The City subsequently rejected the settlement
agreement. The Court refused to enforce the settlement agreement, and submitted
to a jury the claim that it had been breached. In October 2002, a jury found no
breach of the settlement agreement.

The Company’s constitutional claims against the City were tried in a bench trial
during April 2007. On April 17, 2009, the Court issued its Order for Entry of
Judgment in the Company’s favor (the “April 2009 Order”). On June 10, 2009, the
Court ordered the City to pay the Company net fees and costs of approximately
$2.1 million. On June 30, 2009, as anticipated by the April 2009 Order, the
Court entered final judgment that gradually phased out the City’s site rent
regulation scheme that the Court found unconstitutional. Pursuant to the final
judgment, existing residents of the Company’s Property in San Rafael will be
able to continue to pay site rent as if the Ordinance were to remain in effect
for a period of ten years, enforcement of the Ordinance was immediately enjoined
with respect to new residents of the Property, and the Ordinance will expire
entirely ten years from the June 30, 2009 date of judgment.

The City and the residents’ association (which intervened in the case) appealed,
and the Company cross-appealed. The briefing has been completed, but a date for
oral argument remains to be set by the Court of Appeals.

City of Santee

In June 2003, the Company won a judgment against the City of Santee in
California Superior Court (Case No. 777094). The effect of the judgment was to
invalidate, on state law grounds, two rent control ordinances the City of Santee
had enforced against the Company and other property owners. However, the Court
allowed the City to continue to enforce a rent control ordinance that predated
the two invalid ordinances (the “prior ordinance”). As a result of the judgment
the Company was entitled to collect a one-time rent increase based upon the
difference in annual adjustments between the invalid ordinance(s) and the prior
ordinance and to adjust its base rents to reflect what the Company could have
charged had the prior ordinance been continually in effect. The City of Santee
appealed the judgment. The City and the tenant association also each sued the
Company in separate actions alleging that the rent adjustments pursuant to the
judgment violated the prior ordinance (Case Nos. GIE 020887 and GIE 020524),
sought to rescind the rent adjustments, and sought refunds of amounts paid, and
penalties and damages in these separate actions. As a result of further
proceedings and a series of appeals and remands, the Company was required to and
did release the additional rents to the tenant association’s counsel for
disbursement to the tenants, and the Company has ceased collecting the disputed
rent amounts.

The tenant association continued to seek damages, penalties and fees in their
separate action based on the same claims the City made on the tenants’ behalf in
the City’s case. The Company moved for judgment on the pleadings in the tenant
association’s case on the ground that the tenant association’s case was moot in
light of the result in the City’s case. On November 6, 2008, the Court granted
the Company’s motion for judgment on the pleadings without leave to amend. The
tenant association appealed. In June 2010, the Court of Appeal remanded the case
for further proceedings. On remand, on December 12, 2011, the Court granted the
Company’s motion for summary judgment and denied the tenant association’s motion
for summary judgment. On January 9, 2012, the Court entered judgment in favor of
the Company, specifying that the tenant association shall recover nothing. On
January 26, 2012, the Court set March 30, 2012 as the date for hearing the
Company’s motion for attorneys’ fees and the tenant associations’ motion to
reduce the Company’s claim for



--------------------------------------------------------------------------------

costs. On March 26, 2012, the tenant association filed a notice of appeal. On
April 11, 2012, the tenant association agreed to dismiss its appeal in exchange
for the Company’s agreement to dismiss its claims for attorneys’ fees and other
costs. The parties are in the process of memorializing that agreement.

In addition, the Company sued the City of Santee in federal court alleging all
three of the ordinances are unconstitutional under the Fifth and Fourteenth
Amendments to the United States Constitution. On October 13, 2010, the District
Court: (1) dismissed the Company’s claims without prejudice on the ground that
they were not ripe because the Company had not filed and received from the City
a final decision on a rent increase petition, and (2) found that those claims
are not foreclosed by any of the state court rulings. On November 10, 2010, the
Company filed a notice of appeal from the District Court’s ruling dismissing the
Company’s claims. On April 20, 2011, the appeal was voluntarily dismissed
pursuant to stipulation of the parties.

In order to ripen its claims, the Company filed a rent increase petition with
the City. At a hearing held on October 6, 2011, the City’s Manufactured Home
Fair Practices Commission voted to deny that petition, and subsequently entered
written findings denying it. The Company appealed that determination to the
Santee City Council, which on January 25, 2012 voted to deny the appeal.

In view of that adverse final decision on its rent increase petition, on
January 31, 2012 the Company filed a new complaint in federal court alleging
that the City’s ordinance effectuates a regulatory and private taking of the
Company’s property and is unconstitutional under the Fifth and Fourteenth
Amendments to the United States Constitution. On April 2, 2012, the City filed a
motion to dismiss the new complaint. A hearing date on that motion has been set
for May 7, 2012. In addition, on February 1, 2012, the Company also filed in
state court a petition for a writ of administrative mandamus seeking orders
correcting and vacating the decisions of the City and its Manufactured Home Fair
Practices Commission, and directing that the Company’s rent increase petition be
granted.

Colony Park

On December 1, 2006, a group of tenants at the Company’s Colony Park Property in
Ceres, California filed a complaint in the California Superior Court for
Stanislaus County alleging that the Company had failed to properly maintain the
Property and had improperly reduced the services provided to the tenants, among
other allegations. The Company answered the complaint by denying all material
allegations and filed a counterclaim for declaratory relief and damages. The
case proceeded in Superior Court because the Company’s motion to compel
arbitration was denied and the denial was upheld on appeal. Trial of the case
began on July 27, 2010. After just over three months of trial in which the
plaintiffs asked the jury to award a total of approximately $6.8 million in
damages, the jury rendered verdicts awarding a total of less than $44,000 to six
out of the 72 plaintiffs, and awarding nothing to the other 66 plaintiffs. The
plaintiffs who were awarded nothing filed a motion for a new trial or
alternatively for judgment notwithstanding the jury’s verdict, which the Court
denied on February 14, 2011. All but 3 of the 66 plaintiffs to whom the jury
awarded nothing have appealed, and the appeal is in the briefing stage.

By orders entered on December 14, 2011, the Court awarded the Company
approximately $2.0 million in attorneys’ fees and other costs jointly and
severally against the plaintiffs to whom the jury awarded nothing, and awarded
no attorneys’ fees or costs to either side with respect to the six plaintiffs to
whom the jury awarded less than $44,000. Plaintiffs have filed an appeal from
the approximately $2.0 million award to the Company of attorneys’ fees and other
costs.

California Hawaiian

On April 30, 2009, a group of tenants at the Company’s California Hawaiian
Property in San Jose, California filed a complaint in the California Superior
Court for Santa Clara County alleging that the Company has failed to properly
maintain the Property and has improperly reduced the services provided to the
tenants, among other allegations. The Company moved to compel arbitration and
stay the proceedings, to dismiss the case, and to strike portions of the
complaint. By order dated October 8, 2009, the Court granted the Company’s
motion to compel arbitration and stayed the court proceedings pending the
outcome of the arbitration. The plaintiffs filed with the Court of Appeal a
petition for a writ seeking to overturn the trial court’s arbitration and stay
orders. On May 10, 2011, the Court of Appeal granted the petition and ordered
the trial court to vacate its order compelling arbitration and to restore the
matter to its litigation calendar for further proceedings. On May 24, 2011, the
Company filed a petition for rehearing requesting the Court of Appeal to
reconsider its May 10, 2011 decision. On June 8, 2011, the Court of Appeal
denied the petition for rehearing. On June 16, 2011, the Company filed with the
California Supreme Court a petition for review of the Court of Appeal’s
decision. On August 17, 2011, the California Supreme Court denied the petition
for review. Discovery in the case is proceeding. The Company believes that the
allegations in the complaint are without merit, and intends to vigorously defend
the litigation.

Hurricane Claim Litigation

On June 22, 2007, the Company filed suit in the Circuit Court of Cook County,
Illinois (Case No. 07CH16548), against its insurance carriers, Hartford Fire
Insurance Company, Essex Insurance Company, Lexington Insurance Company and
Westchester Surplus Lines Insurance Company, regarding a coverage dispute
arising from losses suffered by the Company as a result of hurricanes that
occurred in Florida in 2004 and 2005. The Company also brought claims against
Aon Risk Services, Inc. of Illinois (“Aon”), the Company’s former insurance
broker, regarding the procurement of appropriate insurance coverage for the
Company. The Company is seeking declaratory relief establishing the coverage
obligations of its carriers, as well as a judgment for breach of contract,
breach of the covenant of good faith and fair dealing, unfair settlement
practices and, as to Aon, for failure to provide ordinary care in the selling
and procuring of insurance. The claims involved in this action are approximately
$11 million.



--------------------------------------------------------------------------------

In response to motions to dismiss, the trial court dismissed: (1) the requests
for declaratory relief as being duplicative of the claims for breach of contract
and (2) certain of the breach of contract claims as being not ripe until the
limits of underlying insurance policies have been exhausted. On or about
January 28, 2008, the Company filed its Second Amended Complaint (“SAC”), which
the insurers answered. In response to the court’s dismissal of the SAC’s claims
against Aon, the Company ultimately filed, on February 2, 2009, a new Count VIII
against Aon alleging a claim for breach of contract, which Aon answered. In
January 2010, the parties engaged in a settlement mediation, which did not
result in a settlement. In June 2010, the Company filed motions for partial
summary judgment against the insurance companies seeking a finding that our
hurricane debris cleanup costs are within the extra expense coverage of our
excess insurance policies. On December 13, 2010, the Court granted the motion.
Discovery is proceeding with respect to various remaining issues, including the
amounts of the debris cleanup costs the Company is entitled to collect pursuant
to the Court’s order granting the Company partial summary judgment.

The Company has entered settlements of its claims with certain of the insurers
and also received additional payments from certain of the insurers since filing
the lawsuit, collectively totaling approximately $7.4 million.

California and Washington Wage Claim Class Actions

On October 16, 2008, the Company was served with a class action lawsuit in
California state court filed by a single named plaintiff. The suit alleges that,
at the time the Company acquired the assets of Privileged Access, LP and its
affiliates (“PA”), the Company and other named defendants willfully failed to
pay former California employees of PA who became employees of the Company all of
the wages they earned during their employment with PA, including accrued
vacation time. The suit also alleges that the Company improperly “stripped”
those employees of their seniority. The suit asserts claims for alleged
violation of the California Labor Code; alleged violation of the California
Business & Professions Code and for alleged unfair business practices; alleged
breach of contract; alleged breach of the duty of good faith and fair dealing;
and for alleged unjust enrichment. The original complaint sought, among other
relief, compensatory and statutory damages; restitution; pre-judgment and
post-judgment interest; attorney’s fees, expenses and costs; penalties; and
exemplary and punitive damages. The complaint did not specify a dollar amount
sought. The Court granted in part without leave to amend and in part with leave
to amend the Company’s motions seeking dismissal of the plaintiffs original
complaint and various amended complaints. Discovery proceeded on the remaining
claims in the third amended complaint. On February 15, 2011, the Court granted
plaintiffs motion for class certification. On June 22, 2011, the Court
determined the content of the class notice.

On December 16, 2008, the Company was served with a class action lawsuit in
Washington state court filed by a single named plaintiff, represented by the
same counsel as the plaintiff in the California class action. The complaint
asserts on behalf of a putative class of Washington employees of PA who became
employees of the Company substantially similar allegations as are alleged in the
California class action. The Company moved to dismiss the complaint. On April 3,
2009, the court dismissed: (1) the first cause of action, which alleged a claim
under the Washington Labor Code for failure to pay accrued vacation time;
(2) the second cause of action, which alleged a claim under the Washington Labor
Code for unpaid wages on termination; (3) the third cause of action, which
alleged a claim under the Washington Labor Code for payment of wages less than
entitled; and (4) the fourth cause of action, which alleged a claim under the
Washington Consumer Protection Act. The court did not dismiss the fifth cause of
action for breach of contract, the sixth cause of action for breach of the duty
of good faith and fair dealing; or the seventh cause of action for unjust
enrichment. On May 22, 2009, the Company filed a motion for summary judgment on
the causes of action not previously dismissed, which was denied. With leave of
court, the plaintiff filed an amended complaint, the material allegations of
which the Company denied in an answer filed on September 11, 2009. On July 30,
2010, the named plaintiff died as a result of an unrelated accident.

On November 22, 2011, the parties agreed to a settlement, which remains subject
to court approval and other conditions, the principal terms of which are that,
without admitting any liability, the Company would pay $0.5 million in cash,
would provide one week of vacation to the vacation balance of any class member
who on August 13, 2008 had at least five years of service with a PA affiliate
(the cost of which to the Company would be approximately $0.1 million), and
would receive in exchange a full release of all claims, including claims for
attorneys’ fees and costs, in both the California and Washington Class Actions.

Membership Class Action

On July 29, 2011, the Company was served with a class action lawsuit in
California state court filed by two named plaintiffs, who are husband and wife.
Among other allegations, the suit alleges that the plaintiffs purchased a
membership in the Company’s Thousand Trails network of campgrounds and paid
annual dues; that they were unable to make a reservation to utilize one of the
campgrounds because, they were told, their membership did not permit them to
utilize that particular campground; that the Company failed to comply with the
written disclosure requirements of various states’ membership camping statutes;
that the Company misrepresented that it provides a money-back guaranty; and that
the Company misrepresented that the campgrounds or portions of the campgrounds
would be limited to use by members.

Allegedly on behalf of “between 100,000 and 200,000” putative class members, the
suit asserts claims for alleged violation of: (l)the California Civil Code §§
1812.300, et seq.; (2) the Arizona Revised Statutes §§ 32-2198, et seq.;
(3) Chapter 222 of the Texas Property Code; (4) Florida Code §§ 509.001, et
seq.; (5) Chapter 119B of the Nevada Administrative Code; (6) Business &
Professions Code §§ 17200, et seq., (7) Business & Professions Code §§ 17500;
(8) Fraud—Intentional Misrepresentation and False Promise; (9) Fraud -Omission;
(10) Negligent Misrepresentation; and (11) Unjust Enrichment. The complaint
seeks, among other relief, rescission of the membership agreements and refund of
the member dues of plaintiffs and all others who purchased a membership from or
paid membership dues to the Company since July 21, 2007; general and special
compensatory damages; reasonable attorneys’ fees, costs and expenses of suit;
punitive and exemplary damages; a permanent injunction against the complained of
conduct; and pre-judgment interest.



--------------------------------------------------------------------------------

On August 19, 2011, the Company filed an answer generally denying the
allegations of the complaint, and asserting affirmative defenses. On August 23,
2011, the Company removed the case from the California state court to the
federal district court in San Jose. The Company will vigorously defend the
lawsuit.

Other

The Company is involved in various other legal and regulatory proceedings
arising in the ordinary course of business. Such proceedings include, but are
not limited to, notices, consent decrees, information requests, and additional
permit requirements and other similar enforcement actions by governmental
agencies relating to the Company’s water and wastewater treatment plants and
other waste treatment facilities. Additionally, in the ordinary course of
business, the Company’s operations are subject to audit by various taxing
authorities. Management believes that all proceedings herein described or
referred to, taken together, are not expected to have a material adverse impact
on the Company. In addition, to the extent any such proceedings or audits relate
to newly acquired Properties, the Company considers any potential
indemnification obligations of sellers in favor of the Company.